Title: Compensation for Members of Congress, [8 February] 1796
From: Madison, James
To: 


[8 February 1796]

   
   On 16 December 1795 the House appointed a committee to report bills for compensating members of Congress. The chairman, Goodhue (Massachusetts), reported legislation on 28 January 1796 which proposed that members of both Houses receive a salary of $1,000 annually instead of $6 per day. In the debate in the Committee of the Whole on 8 February, Giles (Virginia) moved to strike the word “annually” from the bill (JHRJournal of the House of Representatives of
          the United States (9 vols.; Washington, 1826)., 2:380; Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 270, 304–7).


Mr. Madison was against the principle of the section, and therefore in favour of the amendment. He conceived this the first instance of an attempt to compensate a legislature by an annual salary. Such a principle seems to give a new aspect to the legislative part of the constitution. The legislature meet at certain periods, and the length of time they employ in the public service cannot be calculated beforehand.
He feared this new principle if established would embarrass and shorten deliberations; If for example, the members were to receive 1000 dollars for their annual services, as far as interest prevailed this must certainly act as a premium to shorten the session. The compensation of the legislature should be so low as to offer no inducement to spin out the session and so fixed as to be no temptation to cut it short. The more gentlemen revolved the subject in their minds the more he believed, they would be convinced of the mischievous tendency of the new principle attempted to be introduced.
